
	

114 HR 4328 IH: Read the Bill Act
U.S. House of Representatives
2016-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4328
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2016
			Mr. Bridenstine introduced the following bill; which was referred to the Committee on Rules
		
		A BILL
		To prohibit the consideration in the House of Representatives or Senate of the text of any
			 legislation which has not been published online at least 72 hours prior to
			 its consideration, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Read the Bill Act. 2.Requiring text of legislation to be available prior to consideration in House or Senate (a)Requiring Availability of TextIt shall not be in order to consider any bill or resolution in the House of Representatives (including the Committee of the Whole House on the State of the Union) or Senate unless the text of the bill or resolution to be considered, including text made in order in the House (or the Committee of the Whole) as a result of the adoption by the House of a resolution providing for consideration of the bill or resolution, is published on an official website of the Clerk of the House or the Secretary of the Senate (as the case may be) not fewer than the applicable minimum number of hours prior to the consideration of the bill or resolution.
			(b)Applicable Minimum Number of Hours
 (1)In generalFor purposes of this section, the applicable minimum number of hours with respect to the text of a bill or resolution is— (A)in the case of text of 300 or fewer pages, 72 hours; or
 (B)in the case of text of more than 300 pages, the sum of 72 hours plus 24 hours for each additional increment of text of 100 or fewer pages.
 (2)Excluding hours during which House or Senate is not in sessionIn determining the applicable number of hours under paragraph (1), there shall be excluded any hour during which the House of Representatives is not in session (in the case of a bill or resolution in the House) or any hour during which the Senate is not in session (in the case of a bill or resolution in the Senate).
 (c)No waiver or modificationNeither House of Congress, nor Congress jointly, by concurrent resolution, unanimous consent, or any other order, resolution, vote, or other means, may dispense with, or otherwise waive or modify, the requirements set forth in this section.
			3.Rules for showing amendments made to existing law by bills or joint resolutions
 (a)Material To be included in committee reportsWhenever a committee of the House of Representatives or Senate reports a bill or joint resolution proposing to repeal or amend a statute or part thereof, it shall include in its report or in an accompanying document—
 (1)the entire text of each section of a statute that is proposed to be repealed or amended; and (2)a comparative print of each amendment to a section of a statute that the bill or joint resolution proposes to make, showing by appropriate typographical devices the omissions and insertions proposed.
 (b)Requirements for comparative printIf a committee of the House of Representatives or Senate reports a bill or joint resolution proposing to repeal or amend a statute or part thereof with a recommendation that the bill or joint resolution be amended, the comparative print required by subsection (a) shall reflect the changes in existing law proposed to be made by the bill or joint resolution as proposed to be amended.
 (c)Prohibiting consideration of reported bills or joint resolutions failing To meet requirementsIt shall not be in order to consider any bill or joint resolution in the House of Representatives (including the Committee of the Whole House on the State of the Union) or Senate which is reported by a committee if the committee does not meet the requirements of subsection (a) or (b) with respect to the bill or joint resolution.
 (d)No waiver or modificationNeither House of Congress, nor Congress jointly, by concurrent resolution, unanimous consent, or any other order, resolution, vote, or other means, may dispense with, or otherwise waive or modify, the requirements set forth in this section.
			4.Enforcement
 (a)No legal effect for Acts of Congress failing To meet requirementsAn Act of Congress that was considered as a bill or resolution in the House of Representatives or Senate in violation of the applicable requirements of section 2 or 3 shall have no force or effect, and no legal, equitable, regulatory, civil, or criminal action may be brought under such an Act of Congress.
 (b)Cause of ActionWithout regard to the amount in controversy, a cause of action under sections 2201 and 2202 of title 28, United States Code, against the United States seeking appropriate relief (including an injunction against enforcement of any Act of Congress the consideration of which was in violation of the applicable requirements of section 2 or 3) may be brought by—
 (1)a person aggrieved by an action of an officer or employee in the executive branch of the Federal Government under such an Act of Congress; and
 (2)a Member of Congress aggrieved by the consideration of a bill or resolution in violation of such applicable requirements by the House of Congress in which the Member serves.
 5.Effective dateThis Act shall apply with respect to any bill or resolution considered in the House of Representatives or Senate after the date of the enactment of this Act.
		
